Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed April 30, 2019. 

Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-15 recite a “waterless” dyeing method but contain steam which is water vapor. The term waterless contradicts the inclusion of steam which is water. Claim 11 invites the inclusion of deionized water in a waterless method. 
3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “certain” in claim 2 is a relative term which renders the claim indefinite. The term “certain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “short” in claim 3 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “regularly” in claims 4 and 6 is a relative term which renders the claim indefinite. The term “regularly is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 5 contains the trademark/trade name Teflon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or a coating and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Veugelers (US 2001/0020311).
Veugelers teaches dyeing methods using a supercritical carbon dioxide fluid medium mixed with steam to dye (abstract, paragraphs 0010,0014 0028,0032). Veugelers teaches dyeing with disperse dyes (paragraph 0003, 0031). Veugelers teaches dyeing polyester, viscose or cotton (paragraph 0020, 0017). Veugelers teaches preprocessing dry fibers by moistening them in non-carbon dioxide medium such as water (paragraph 0021). Veugelers teaches adding acetone or ethanol to the supercritical fluid (paragraph 0025). Veugelers teaches dyeing cotton in a sealed high pressure dyeing tank by introducing dissolved orange disperse dye and supercritical CO2 at 270 bar (27 MPa) 
Accordingly, the teachings of Veugelers are sufficient to anticipate the material limitations of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Veugelers (US 2001/0020311) in view of Long (CN 102296469) and Lee (US 2015/0052692).
Veugelers is relied upon as set forth above.

Long ‘469 teaches dyeing textiles such as cotton, nylon, acrylic, polyester or hemp in supercritical CO2 (paragraph 0005,0007) with disperse dyes of vinyl active groups (paragraph 0044), s-triazine dyes, vinyl sulphone dyes and nicotonic dyes, (paragraph 0007,0013) by loading the fibers in a dyeing vessel by winding them in a flat manner on a warp beam (central hollow tube) in a loose state and covering them with a pre-prepared mesh cover, opening the dye kettle, placing the dye in the warp beam with fabric wound into the dyeing kettle adding dye powder and sealing the dyeing kettle (paragraph 0023), which meets the claimed limitation of loading dry fiber layers in a porous yarn cage at a certain compactness wherein the dry fibers are compacted mechanically. Circulating the pressurized supercritical CO2 and dissolving the dye and heating the system, circulating the dye containing supercritical CO2 at 1 min to 10 min static treatment and after dyeing treating with clean supercritical CO2 to fix dyes bound to fabric and recycling the supercritical CO2 to recover the pressure to atmospheric pressure and opening the dyeing tank (paragraph 0024,0025). Long teaches that under static and fluid circulation conditions, the dissolved disperse dyes fully contact the layers of wound fabric through their own molecular thermal motion and fluid mass transfer process and complete the absorption, dyeing and diffusion transfer process on the fibers (paragraph 0023).
Lee teaches pre-processing textiles in a sealed high pressure cauldron (paragraph 0019). Lee teaches that in supercritical dyeing of textiles unfixed dye can be removed by treating with gaseous carbon dioxide by a supercritical process by passing the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Veugelers by loading the fibers in a porous yarn cage at a certain compactness, wherein loose fibers are compacted layer by layer uniformly by a mechanical external force so that the fibers are loaded regularly at a certain compactness as Long teaches winding flattened fabric rolls uniformly in layers around a warp beam is effective for evenly dyeing the fibers with even absorption and dye diffusion. Since the fabric is a finite thickness, each layer of wrapping would have a certain compactness, and the mesh cage would apply pressure as a uniform mechanical external force as would the winding for a layer by layer effect. Regarding the claimed 50-300 kg/m3 compactness, this is within routine skill in the art to determine as the compactness impacts dye penetration by absorption and diffusion into the fibers and applicant has not demonstrated the criticality of this value. Determining the best compactness to enhance dye uniformity and penetration would be obvious to one of ordinary skill in the art through routine experimentation. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Veugelers by pre-processing by moistening in a sealed high pressure cauldron followed by supercritical CO2 dyeing and removing unfixed dyes by using clean supercritical CO2, cooling and recycling the supercritical CO2 
Regarding the preprocessing pressure, application of the non-carbon dioxide agent to modify the humidity of the fiber to enhance dyeing would be obvious as it can be done at atmospheric pressure (0.10 MPa) and for the amount of time required to arrive at the appropriate humidity. Nothing unobvious is seen as doing this in the high pressure kettle as Lee teaches pre-processing in the same apparatus is known and this would save time and not require material transfer as all steps can be performed in the same chamber. Selecting atmospheric pressure for enough time to adjust to the appropriate humidity is obvious as Veugelers teaches pre-humidification allows for better disperse dyeing and dye fixation. Mixing solvents together with the supercritical CO2 medium is obvious as acetone and ethanol can be added to the mixed fluid in any proportion and applicant has not demonstrated the criticality of the amount of each solvent. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Veugelers by post-processing to removing unfixed dyes at the claimed time, temperature, pressure and ratio of dynamic to static cycle by using clean supercritical CO2, cooling and recycling the supercritical CO2 in the dyeing system to recover the pressure to atmospheric pressure and opening the dyeing tank as Lee teaches that yarns are conventionally post processed in the high pressure dyeing vessels and the pressures, times of treatment and temperatures are result .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Veugelers (US 2001/0020311) in view of Long (CN 102296469) and Lee (US 2015/0052692) and further in view of Long (US 2016/0194825).
Veugelers, Long ‘469 and Lee are relied upon as set forth above.
Veugelers, Long ‘469 and Lee do not specify a Teflon or non-conductive surface for the yarn cage.
Long ‘825 teaches that devices for dyeing and color fixing wound textiles with supercritical CO2 have Teflon and non-conductive coatings (paragraph 0020) and hollow cylindrical shafts on which the textile is wound (paragraph 0006).Long teaches holes are 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Veugelers, Long ‘469 and Lee by coating the porous yarn cage with Teflon or non-conductive materials and distributing a plurality of apertures on the periphery of the yarn cage and on its central hollow tuber as Long ‘825 teaches this is conventional equipment for using in supercritical CO2 dyeing and color fixing of wound textile materials. Using known coatings and implements that are suitable for making equipment for similar methods is obvious.

Conclusion
 8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMINA S KHAN/Primary Examiner, Art Unit 1761